Name: Commission Regulation (EEC) No 2786/90 of 27 September 1990 amending Regulation (EEC) No 983/90 on a standing invitation to tender as regards the closing dates for the submission of tenders for the export of sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9 . 90 Official Journal of the European Communities No L 265/ 15 COMMISSION REGULATION (EEC) No 2786/90 of 27 September 1990 amending Regulation (EEC) No 983/90 on a standing invitation to tender as regards the closing dates for the submission of tenders for the export of sugar Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (z), and in particular Articles 13 (2), 18 (5) and 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 ) thereof, Whereas, pursuant to Commission Regulation (EEC) No 983/90 (4), the Member States have been issuing partial invitations to tender for exports of sugar ; whereas for administrative reasons the dates of one partial invitations to tender should be changed ; Article 1 The following indents are added to Article 4 (3) of Regu ­ lation (EEC) No 983/90 : 4  Wednesday, 3 October 1990, shall end on Thursday, 4 October 1990 at 10.30 a.m.\ Article 2 This Regulation shall enter into force on 28 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1990. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 177, 1 . 7 . 1981 , p. 4. 0 OJ No L 114, 27. 4. 1989, p. 1 . (3) OJ No L 75, 28 . 3 . 1972, p. 5. (4) OJ No L 100, 20. 4. 1990, p. 9 .